Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 of Commonwealth Income & Growth Fund 8, LP of our report dated July 19, 2011 relating to the February 28, 2011 financial statement of Commonwealth Income & Growth Fund, Inc., which appears in the Prospectus, which is a part of this Registration Statement, and to the reference to us under the heading “Experts” in such Prospectus. /s/ ASHER & COMPANY, Ltd. Philadelphia, Pennsylvania June 22, 2012
